Title: From Thomas Jefferson to Henry Sheaff, 11 June 1804
From: Jefferson, Thomas
To: Sheaff, Henry


          
            Sir
            Washington June 11. 1804.
          
          Will you be so good as to send me about half a gross of best claret by the first vessel coming to this place.
          Also to send for me to Richmond addressed to the care of Messrs. Gibson & Jefferson a quarter cask of good dry Lisbon (the best of that quality is called Termo.) if you have not Lisbon which is dry and good, send Sherry. accept my salutations and best wishes.
          
            Th: Jefferson
          
        